Citation Nr: 0112041	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for hypertension.  The veteran filed a 
timely appeal to this adverse determination.

FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent evidence indicating that the 
veteran was diagnosed with hypertension within one year of 
discharge, or that his current hypertension is related to a 
disease or injury incurred in service.


CONCLUSION OF LAW

Hypertension was neither incurred in nor aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5103 
and 5103A, 5106-7).  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the appellant was 
given notice of the information, medical evidence, or lay 
evidence needed to substantiate his claim. The RO has made 
extensive efforts to obtain relevant records adequately 
identified by the appellant, and, in fact, it appears that 
all existing evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

In reviewing the record, the Board observes that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service medical records 
are presumed destroyed, VA is obligated to search for 
alternate forms of medical records.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  Therefore, in January 1999 the RO 
requested that the veteran complete a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data.  The 
veteran was informed that "[t]his evidence should be 
furnished within 60 days from the date of this letter.  In 
any case, it must be received by VA within one year from the 
date of this letter.  Otherwise, benefits, if entitlement is 
established, may not be paid for any period prior to the date 
of its receipt."  The Board notes that when this form was 
not returned within the 60 days specified, the RO proceeded 
to adjudicate the veteran's claim based on the evidence then 
of record.  Furthermore, this form was not returned within 
one year from the date of the RO's letter.  

The Board notes that subsequent to the RO's issuance of the 
April 1999 rating decision on appeal, and the expiration of 
the one-year period specified in the RO's letter, the veteran 
completed and returned the NA Form 13055, which was received 
by VA in March 2000.  The veteran indicated that he had been 
treated in a substance abuse and hypertension program from 
February 1960 to February 1992 at the St. Louis, Missouri VA 
Medical Center (VAMC), both at the John Cochran division and 
the Jefferson Barracks division.  He did not indicate any 
inservice treatment.  Since this form is intended to be used 
as a means to reconstruct service medical records, it appears 
that the RO took no further action based on this document.
  
In any case, the Board observes that in his claim for service 
connection for hypertension, received by VA in November 1998, 
the veteran stated that during his four-year enlistment 
period, he had no serious health problems of any notable 
extent.  However, he reportedly suffered from periodic 
swelling of the feet, dizziness, headaches, and finger 
swelling.  He then stated that "[n]ot knowing that these 
prolonged periods of ailments were symptoms indicating 
something more serious, he never reported them except in a 
passing [g]esture to a medic."  He further indicated that he 
was never offered a physical examination at discharge, and it 
was not until he left the military that he first reported his 
symptoms and was diagnosed with hypertension.  Therefore, the 
Board finds that, according to the veteran's own account, his 
service medical records, even if reconstructed, would be of 
little value in determining the date of onset of his 
hypertension.

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that relevant regulations 
have not yet been implemented.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  In addition, certain 
chronic diseases, including hypertension, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his original claim for service connection, the veteran 
stated that shortly after discharge on October 23, 1959, he 
went to the VAMC John Cochran in St. Louis, Missouri, where 
he was diagnosed as suffering from severe hypertension.  He 
stated that he had been continuously treated for this 
disorder ever since.  He indicated that while he had been 
under chronic care in numerous VA hospitals for the past 40 
years, "the main one used on a regular basis is VAMC John 
Cochran Hospital in St. Louis."  In his notice of 
disagreement, received by VA in November 1999, the veteran 
again indicated that he began a hypertension treatment 
program at the VAMC John Cochran in 1959-60 or '61.  

In an effort to procure these records, the RO requested that 
VAMC John Cochran provide "all inpatient and outpatient 
treatment records from 10/1/59 to 11/1/60."  A Report of 
Contact dated in April 1999 indicates that, in response, the 
VAMC John Cochran indicated that these records had been 
retired, and were retrieved from storage.  However, upon 
receipt of these retired records they did not contain any 
records of treatment from 10/1/59 to 11/1/60.

The only other medical records contained in the veteran's 
claims file include a 
statement from the VAMC John Cochran dated in October 1978, 
indicating that the veteran was admitted for repair of a 
hernia in September 1978; treatment records dated from July 
1993 to April 1995 from Missouri Department of Corrections, 
indicating a diagnosis of ocular hypertension in September 
1993; and a VA discharge summary dated in February 1991, 
which indicated a history of hypertension.  While these 
records support a current finding of hypertension, none of 
them linked this disorder to service, or to the one-year 
period immediately thereafter.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current hypertension is related to his active duty 
military service.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his hypertension.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current hypertension was first manifested 
in service by claimed bouts of swelling of the feet and 
fingers, dizziness, and headaches cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The veteran's claim for service connection for hypertension 
is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

